08/10/2022


1
                                                                        Case Number: DA 22-0173

2           IN THE SUPREME COURT OF THE STATE OF MONTANA
3
                       Supreme Court Cause No. DA-22-0173
4

5    KARL KNUCHEL
6    WEBSTER CRIST
7    Karl Knuchel, P.C.
     101 North E Street
8
     P.O. Box 953
9
     Livingston, MT 59047
10   Telephone: 406/222-0135
11   Email: karl@knuchelpc.com
     ATTORNEY FOR DEFENDANTS/APPELLANTS
12
              ____________________________________________________
13

14

15   KELLI JONES (F/K/A KELLI        )
     PARKER),                        )
16
                                     )
17
                                     )
18            Petitioner/Appellee,   )
19     and                           )
                                     )
20
     KEVIN PARKER and STACY          )
21
     SNAVELY,                        )
22                                   )      ORDER GRANTING
23            Respondents/Appellants.)      EXTENSION
24
          Appeal from Cause No. DR 09-106 in the Sixth Judicial District Court of
25
                    Montana, Park County, Judge Brenda Gilbert
26

27

28

                                                                                       1
1    Karl Knuchel
2    Karl Knuchel, P.C.
     101 North E Street, P.O. Box 953
3                                              Counsel for Respondents and Appellants
     Livingston, MT 59047
4
     (406) 222-0135
5    karl@knuchelpc.com
6

7    Kevin Brown
     Paoli & Brown, P.C.
8
     116 West Callender
9                                                Counsel for Petitioner and Appellee
     Livingston, MT 59047
10   (406) 222-4420
11   kevin@paolibrown.com
12

13         UPON review of the Unopposed Motion for Second Extension of Time to
14
     File Opening Brief by counsel for the Respondents/Appellants herein and good
15

16
     cause appearing therefor,

17         IT IS HEREBY ORDERED that the time to file Appellant’s Opening
18
     Brief is extended to the 1st day of September.
19
                ELECTRONICALLY SIGNED AND DATED BELOW
20

21

22
     cc:   Karl Knuchel
23         Kevin Brown
24

25

26

27

28

                                                                      Electronically signed by: 2
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                           August 10 2022